 O. R. COOPER AND SON287O. R. Cooper and Son and Chauffeurs,Teamstersand Helpers Local 26,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 38-CA-2098September 15, 1975DECISION AND ORDERCHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn March 14, 1975, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedand hereby orders that Respondent O. R. Cooper &Son, Urbana, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order as so modified:1.Insert the following as paragraph 2(c) and relet-ter the subsequent paragraphs, accordingly:"(c)Make J. D. Haynes and Steven Clem wholefor any loss of pay or any benefit they may havesuffered by reason of the Respondent's discrimina-tion against them from the date of their dischargeuntil July 30, 1974."1While we agree with the Administrative Law Judge that employees Ste-ven Clem and J. D. Haynes have forfeitedany rightsto reinstatement, wedisagree with his further recommendation that they should notreceive anybackpay. Where both the Employer and employees have engaged in miscon-duct, the Board will "balance the severity of the employer's unfair laborpractice[s] ...against whatever employee misconductmay have occurred. "Fairview Nursing Home,202 NLRB 318, 325 (1973);N L R B v. Thay-er Company,213 F.2d 748, 755 (C.A. 1, 1954).The misdeedsof the employ-ees cannot be ignored,but the Respondent should notbe allowed to violatethe law with impunity.After careful consideration of the conflicting inter-ests in this case,we will not order the Respondent to reinstateClem andHaynes since they have intentionally destroyed Respondent's property, butwe will order Respondentto payClem and Haynesbackpayfrom the timeRespondent unlawfully discharged them to the time of their own unlawfulconduct.Fairview Nursing Home, supra.2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial that we violated the Federal law by dis-charging employees because they engaged in unionactivity and by commiting other acts of illegal coer-cion:WE WILL NOT coercively question our employ-ees concerning their union activities.WE WILL NOT threaten to discharge employeesbecause of their union activities.WE WILL NOT threaten to close down our busi-ness in order to prevent union activities amongour employees.WE WILL NOT tell our employees that we willsurvey their union activities to ascertain theidentity of prounion employees.WE WILL NOT discharge or discriminate againstany employee for engaging in concerted orunion activities.WE WILL offer Tommy Hall, Daniel Berry,and Donald Schaffer, immediate and full rein-statement to their former positions or, if suchpositions no longer exist, to substantially equiva-lent positions.WE WILL pay each of these three employees,plus Hugh Walker, for any earnings they lost asa result of our discrimination against them, plus6-percent interest.WE WILL pay J. D. Haynes and Steven Clemfor any earnings they lost as a result of our dis-crimination against them, plus 6-percent interestfrom the date of their discharge until July 30,1974.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization tojoin or assist Chauffeurs, Teamsters and HelpersLocal 26, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America, or any other labor organization, andto engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activity.O. R. COOPER AND SON220 NLRB No. 43 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on January 13, 14, and 15,1975, at Champaign, Illinois, on complaint of the GeneralCounsel against O. R. Cooper & Son, herein called theRespondent or the Company. The charge was filed byChauffeurs, Teamsters and Helpers Local 26, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Union, on Au-gust 30, 1974, and the complaint issued on October 9, 1974.The primaryissues of the case are whether the Respondentdischarged six employees in July of 1974 because of theirunion activities and thereby violated Section 8(a)(3) of theAct. Briefswerefiled by the General Counsel and the Re-spondent.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is an individual proprietorship engagedin the business of interstate and intrastate hauling offreight by truck, with its principal office and place of busi-ness in Urbana,Illinois.During the past 12 months, a rep-resentative period,its gross volume of business was in ex-cess of $500,000, of which more than $50,000 was receivedfrom furnishing interstate transportation services. I findthat the Respondent is engaged in commerce within themeaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDI find that Chauffeurs, Teamsters and Helpers Local 26,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organi-zation within the meaning of Section2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. A Picture of the CaseIn its trucking operations the Respondent uses between20 and 25 drivers and helpers. There was a move amongthese employees towards joining Teamster Local 26 duringthe week immediately preceding July 20, 1974, and in thefollowing week.Two unionmeetings were held, one onJuly 20, attended by five employees, and the other on July27, attended by thesamefive plus a sixth employee. On thevery day ofthe second meeting,or very quicklythereafter,the Respondent discharged all six of the employees whohad been at the union meetings. At least as far back asJanuary 1, 1974, the Company had discharged no one andit still had not dismissed anyone else up to the time of thehearing in January1975. Thecomplaint alleges that all sixof these employees were discharged in retaliation for theirunion activities. According to the complaint, the conclu-sionary inference of illegal motivation rests not only uponthe very suggestive timing of the discharges, but also upondirect, explicit, and consistent testimony of several employ-ees, alluncontradicted on this record, that Perry Hatter,the Company's terminal manager and second in commandof the business, made it clear to all that the Respondentwas going to find out who the union protagonists were andget rid of them.The Respondent denies any unlawful intent and, in affir-mative defense, asserts that each of the six men was re-leased at that particular time for just cause.B. Violationsof Section8(a)(1)Both union meetings were held at a public park calledthe Lake in the Woods, 10 miles away from the companyterminal;five employees present at the first meeting signedunion cards there and took some blank cards to solicitother signatures. Starting that very day they did talk toother employees about the Union, obtaining some furthersignatures and failing to get others. With all the talk, bothHatter and Rodger Cooper, the owner of the business,learned about the union movement. There may be a littleambiguity as to exactly how the precise informationreached them, who brought it, or just how many individualparticipants were identified in the mind of management,but there is no doubt either that the company officers weresearching for information or that they did obtain it.Donald Schaffer, Steven Clem, Tommy Hall, J. D.Haynes, and Hugh Walker were at the July 20 meeting;DanielBerry was the only other man who accompaniedthese same five to the July 27 meeting.Schaffer testifiedthat on the 25th or 26th, in the terminal drivers' room,Manager Hatter asked him what did he know about theUnion, and that "there was going to be a lot of asses firedif the Union got in," that the Company would "get smallertrucks with. . .no power steering,no air conditioning, noradios, no sleepers." Hatter then asked Schaffer did hehave "one of those pieces of paper I'd been handing out.... A piece of paper I'd been handing out the Uniongave me," and the employee said he did not. Schaffer andother employees had, after the first meeting with the Team-ster business representative, been distributing a "do anddon't" statement prepared by the Union for employee useand distribution.Walker testified that several days after the first meeting,when employees Blue and Raymond Haynes were sitting ina restaurant with him, Hatter happened to enter and askedwhat they were talking about. They said "about theUnion," and Hatter then stated "that him and Rodgerwould fire everybody connected with the Union, and thatthey would hire brokers instead." (The word broker in thisbusiness means independent contractors,or independentowner-operators, as distinguished from employees.)Walker also testified that on Tuesday after the firstmeeting,he was at Hatter's home and the manager startedtalking against the Union, "adding that Rodger and themwould fire the whole kit and caboodle and what have you."Walker responded "The Union is not really that bad," andHatter continued, still according to Walker, "that if the O. R. COOPER AND SON289Union was brought in they'd shut the whole place down,because Rodger couldn'tafford it,they would shut itdown."Later that same week Walker had occasion to tele-phone Hatter to inquire about the next day's work, and inthe course of the conversation the manager said: "'Don'tlie to me. . . . Did anybody approach you about theUnion,'I said, 'No,' he said, `Well, is Steve Clem and J. D.Haynes the head of it,'and I said I didn't know."Clem's testimony is that on July 21,the day after the firstmeeting,Hatter approached him: "He asked me what thiswas-he was hearing about me organizingthe Union inCooper,and I told him I didn't know anything about theUnion and I didn'twish to discuss it with him, and heproceeded to tell me that if the Union got in it would causeCooper to go broke, and I repeated that I didn't knowanything about it and I didn't want to talk about it, and hetoldme then that they were going to find out who wasinstigating the Union and they would be fired and gottenrid of."Later in the week Clem found someone else doinghis already assigned work and asked Hatter why his loadhad been given to another employee.Hatter answered:,.withme instigatingthe Union he didn't think I'd show uptomake the run. . . ." On Friday,still the same week,Hatter again talked to Clem about the Union. "Perry toldme that he'd heard that everybody was getting the Unionin because of him,the things he'd done,and I told him thatitwasn't all his doing,itwas a combination of several dif-ferent things,and he told me that if we got the Union inthatMr. Cooper had made arrangements to sell all hisequipment,and said there'd be a whole bunch of us look-ing for jobs if we continued to try to get the Union in, andwhere would myself and J. D. Haynes obtain jobs being'sJ.D. had had so many wrecks."On the afternoon of Sunday, July 21, both Hatter andCooper talked to Haynes about the Union. As he testified:"They asked me about the Union. I told them I didn't .. .I told them they knew about it as much as I did, and there-after I didn't care to discuss it . . . as I was going out of thedoor,Rodger Cooper said when he found out who the in-stigators was he was going to replace them."And finally,Hall telephonedCooper at home on Fridayevening,July 26,to inquire would he be working on Satur-day or Monday. Hall's testimony is that the owner an-swered:"'This alldepends on how the meeting comes outtomorrow,'and I asked him what meeting he was talkingabout,and he told me the meeting concerning-at theLake of the Woods concerning the Union. . . .He said,`You guys are out to hurt me,I'm going tohurt you."'As stated above, Hatter did not appear at the hearing.Cooper,in defense,denied having made any threateningstatements to any employee or having illegally interrogatedanyone. I credit these employees quoted above, both withrespect to what they recalled of Hatter's statements andwhat they attributed to Cooper. The reasons for not cred-iting the owner's several denials will appear more clearlybelow. Accordingly, I find that by the following acts ofTerminal Manager Hatter the Respondent violated Section8(a)(1) of the Act: (1) interrogation of Schaffer,Walker,and Clem concerning union activity;(2) statement toSchaffer,Blue, Raymond Haynes,Walker,and Clem thatthe Respondent would discharge employees in retaliationfor union -activities; (3) statement to Walker that the Re-spondent would close down the entire business to avoidbargaining with a union;and (4)statementto Clem thatthe Respondent would take steps to learn the identity ofprounion employees. I also find that by the following state-ments of owner Cooper the Respondent violated Section8(a)(1): (1) statementtoHaynes that uponlearning whothe unioneers were the Company would replace them; and(2) statement to Hall that the employee's job dependedupon the activities of employees at a union meeting andthat Cooper would hurt the employees if they persisted intheir union activities.C. The DischargesAs to the asserted reasons for discharging all six of thesemen, the oral testimony-credible or not-is limited towhat was offered by Rodger Cooper, the owner; only hetestified on this critical part of the defense on behalf of theRespondent. Considering his total story-or stories-hewas not convincing.On their veryface,some of the indi-vidual explanations are incredible.1.Steven ClemCooper said he decided to discharge Clem because ofrepeated traffic violations and because his driver's licensewas suspended; as objective evidence to prove the conten-tion, he offered a report from the State Motor Vehicle Bu-reau issued after August 23, 1974, and a letter dated Sep-tember 25 from the Respondent's insurance agent advisingagainst rehiring Clem because of his poor driving record.The traffic record shows Clem's last violation was a speed-ing ticket on April 27, 1974. Because he had received threetickets during a certain period, the department took actionon August 23 by restricting his driving permit as of thatday. Under the restricted license the driver, for a certainperiod,may use his personal vehicle only to and fromwork, and may otherwise without limitation drive a truckon the highways while working.There are other facts of record showing clearly the as-serted defense as to Clem is an afterthought. No trafficviolations appear on his record from 1970 to 1974; he hadspeeding tickets in January, March, and April. No one eversaid a word about this to him; indeed, when Hatter gavehim the first hint of discharge, the day after the secondunion meeting which Clem had attended, even then, whenasked why the discharge by the driver, the manager said hedid not know. And, of course, there was no suspensionaction by the State, partial or otherwise, until a month afterthe discharge. The Motor Vehicle Department's report wasissued only because there was a request made for it, and itshows the request was not made until August 12. It wouldbelabor this Decision unduly to add: (1) Cooper's admis-sion that traffic reports of this kind do not come automati-cally from the Motor Vehicle Bureau, but only when re-quested; (2) another employee, Martin, 5 years a driver forthe Respondent, had his driver's licensesimilarly suspend-ed in 1972, Cooper knew about the suspension then, andMartin never did stop driving a company truck; (3) twomore drivers-Ray Haynes and Dean Tomson-drove 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith suspended licenses; and(4)Manager Hatter's licensewas suspended in 1970,and owner Cooper's as well, also in1970, but both continued to drive pay loads on the high-way exactly like the regular employees.2. Tommy Hall and Daniel BerryAnother example of Cooper's poor credibility at thishearing is his explanation of the release of Berry and Hall.For some months thesetwo workedat general mainte-nance and all-aroundutility,and also at loading certaincheese barrels each morning and taking them to a railroaddepot for the Kraft Company. They used to spend asmuch, if not more, of their time doing general work as atthis barrel trucking. InMay, 2 months before their dis-charges, the Kraft Company changed its system and start-ed moving the barrels with its own employees. Berry andHall were simply given more of their other kind of work todo-such as repairing tires, unloading and cleaning trucks,building pallets, general warehouse work, etc. They earnedno less after May than before, and Berry even said, withoutany contradiction by companywitnesses, that he did over-time work after the barrel runs were discontinued. Nor didanyone contradict the testimony of both men that theywere told after May there was plenty of work for them todo. No mention of the discontinuance of the barrel work asa source of concern to them was ever made before Hatter'sstatement,on the Sunday after the second union meeting,when he told the men they were fired.At the hearing Cooper said the only reason he kept thesetwo men on in May was because he thought Kraft mightrevert to the old system again and use his men to movebarrels, that the Kraft people had told him there was apossibility theymight do that, and that he thereforestrained to find something for Berry and Hall to do, givingthem "odd jobs," although he really did not need them. Hecontinued that on July 24, Wednesday, Kraft advised himwith finality it would not change back to the former sys-tem, and that he told the men he would not need theirservices any longer "the following morning." "Q. [By com-pany counsel] ... So you did let them go at that time? A.Yes, I did."The truth of the matter is Cooper did not tell either Ber-ry or Hall anything about the discharge until after bothhad attended the second union meeting on the 27th. Halltestified he telphoned Hatter on the 24th to ask what workthere was for the next day, Thursday; Hatter answeredthere was no work for the 25th but that Hall should callagain Friday. During Friday Hall did call him again, andagain Hatter said there was no work but gave no explana-tion.After 7 p.m. that evening, still Friday, Hall calledCooper at home-would there be work on Saturday? Hall'sversion isthat the owner told him it all depended uponwhat happened at the next union meeting, and if the Unionshould hurt Cooper he would hurt the employees. Cooper'sstory is that Hall called him "on a Friday evening or aSaturday morning, Saturday evening, I don't know whichone . . . and wanted to know if he should come back towork." Cooper then added his answer to the man was "TocallPerry [Hatter] and ask if there would be work." IfCooper had really kept boththese men on thepayroll for 2months although he did not need them-having them painthismother's bathroom as a stopgap, he said-he wouldcertainly have told them they were through as soon as heheard the barrel work was really finished. He did not; whynot? Cooper had no answer to this incriminating question.By this time, earlier in the week but still before the secondunionmeeting,Hatter had already told the men therewould be serious retaliation if the union movement did notstop. I credit Berry's testimony that Cooper told him thatFriday, or Saturday, it all depended upon what happenedat the next unionmeeting.There is no corroborative evi-dence to support Cooper's story of final contract cancella-tion by Kraft; he said all arrangements were oral with thatcompany, but no neutral witness was produced to testifyabout it. The conclusion from all this must be that Berryand Hall were not "temporary" employees after May, andthat the real reason for their summary and surprise dis-missalfollowing so immediately upon their attendance atthe union meeting was pure implementation of Hatter'sadvance statement that people would be firedunless unionactivitiesceased.3.Donald SchafferThe discharge of this man fits the uniform pattern of theRespondent's treatment of all six employees named in thecomplaint. He was a "spotter," as distinguished from a reg-ular truckdriver. He worked the night shift at the KraftCompany plant, moving trailers to and from the limitedloading dock locations, and placing (spotting) them abouton Kraft propertyin readinessfor the drivers who thentook them away; he worked on about 15 or 16 such trailerseach shift. Every once in a while he had some beer with hismid-shift meal in a nearby restaurant; he always did thisduring the 4 months he worked on this job. Owner Coopertestified he discharged Schaffer "for drinking on the job"and that he made the decision on "Friday morning," July26.And once again the employee was told nothing aboutdischarge until after he had attended the second unionmeeting.On Sunday night, July 28, Schaffer reported to the Kraftplant for his scheduled night shift and found Kirk, the dayshiftman, already there doing his work. Other than sayinghe had been ordered to be there, Kirk could offer no expla-nation ofwhat had happened. Unable to reach Cooper orHatter on the phone, Schaffer called his friend Clem andthe two went to a restaurant. It was now about 11 p.m.,1-1/2 mile distant from the Kraft plant, and Manager Hat-ter just happened to be in the same restaurant. Schafferasked Hatter was he fired, and the manager said yes. Clemasked the same question, and he was told yes. This is alsothe very moment Clem first learned of his own discharge.Both men asked why were they being dismissed, and theonly answer they drew from Hatter was "that Rodger saidwe were fired." Hatter even had a $40 check in his billfoldmade out to Schaffer and gave it to the driver then andthere.IfCooper had really decidedto dismissSchaffer on Fri-day morning, regardless of his reason, why did he not soadvise the man? It is hardly a rational way to have anemployee report for duty on a Sunday night without reason O. R. COOPER AND SONafter such a decision.Cooper said he told Hatter of hisdecision,but I do not believe him. An explanation theremust be, both for the failure to advise Schaffer before Sun-day and for Hatter saying, contrary to Cooper's testimony,that he did not know why the people were dismissed.This is a good place in this Decision to comment on theactivities and the testimony of James Norman,an employ-ee witness called by the Respondent.When the employeesreturned from the first union meeting with a supply of au-thorization cards,they successfully solicited a number ofother signatures;Norman is the only employee identifiedon the record as one who also was asked to sign but did notdo so.He testified that onJuly 25, Thursday,he saw ahalf-filledglass of beer on the restaurant table whereSchaffer was having lunch;he said the restaurant is 8 milesfrom his home.Asked how did he happen to be there: "Idon't know,I just happened there to get a sandwich, Ithink." Asked had he reported what he had seen to anyone,the witness sat mute for a long period of time.Finally, hesaid:"I think I did.I ain't sure.. . ." With neither Coopernor Hatter mentioning this business about drinking beer toSchaffer at all-not even at the moment of discharge-Ican place little credence in Norman's testimony.First men-tion of this matter appears in the Respondent's answer tothe complaint.There was another significant incident.During the work-day on Wednesday the 24th, Berry and Hall were unload-ing a truck at the premises of a customer named J. M.Jones;Norman was also working there on an assignmentof his own.Berry and Hall started telling him about theUnion, saying how they had both signed union cards. Nor-man then said he had to leave for another load. When hereturned to the location where Berry and Hall were stillworking,he told them that as soon as they were finishedwith that load they were to telephone Hatter. Berry didthat and Hatter told him the two men were to "knock off"and that there was no work for them the next day. This isthe sudden discontinuance of work for these two menwhich led to the several later conversations between themand Hatter and Cooper when both managers kept stallingthem until after the second union meeting.The GeneralCounsel urges an inference that Norman that day reportedBerry's and Hall's union activities to Hatter, and that thiswas the reason why they were suspended in mid-shift. Theyboth testified that nothing like this had ever happened tothem on the job.The conclusion that Norman, himself opposed to theUnion, served as the reporting source of information to theCompany,isgreatly strengthened by admissions drawnfrom him on cross-examination:Q. Did you ever tell management anything about thefact that people were asking about union authoriza-tion cards?A. I don't recall.Q. (By Mr.Shostrom)You don't recall?A. No.Q. Youdidn't report that?A. I could have.Idon't remember for sure.291JUDGE Ricci: Did you report to the Company any-thing about the Unionaskingyou to sign a card?THE WITNESS: I think I did,I ain't sure.Pretty sure.JUDGE Ricci:Who's name did you-did you giveanybody's name to the Company as someone whoasked you to sign a card?THE WITNESS: I don't remember-J. D. Haynes is oneof them.MR. SHOSTROM:All right.Q. (By Mr. Shostrom) Do you rememberreportingthat-A. I think I did mention-Perry approached meabout signing a card.Q. Perry asked you whether you'd signed a card?A. I don't remember if he did or not.Q. But you remember reporting that fact to PerryHatter that J. D. Haynes had approached youabout signing a card?A. Yeah. I mentioned it to him.Q.A.A.Q.A.Q.A.**Do you know Mr. Berry?Yes sir.Did he ever approach you to sign a card?Seems like he did out at Jones-J. M. Jones.Did you report that to Mr. Hatter?Idon't remember for sure.You may have?Imay have. I ain't sure.Returning to the discharge of Schaffer, Cooper said atthe hearing it was a regular part of the spotter's duty todrive trucks a considerable distance about the town-thisto support the assertion of discharge for drinking on thejob. Schaffer said that he had occasion to drive a truck anydistance from the spotting place only twice during his en-tire4-month stay with the Respondent. Employee Kirk,called by the Company, testified: "his [Schaffer's] is mostlystraight spotting . . . . Just straight spotting. He does nothave to run over the road." An employer may discharge anemployee for drinking during working hours no matterwhat kind of work he does, and he does not need aregula-tory statute to justify the dismissal. But regardless of colla-teral rules, if in fact he does not discharge an employee forrule violation, later assertion to that effect in the defense ofa Labor Board charge will not avail. On this total record Ifind the Respondent did not dismiss Schaffer because hedrank beer, but rather because he favored the Union.4. J. D. HaynesLike the rest of the Respondent's long-haul drivers,Haynes was a "percentage hauler"; this means he was paida fraction-25 percent to 27 percent-of the amount re-ceived by the Company from the shipper. How many hoursHaynes worked, or how many miles he drove, had nothingto do with his earnings. Returning from a long trip onTuesday, July 23, he fell asleep at the wheel, drove off theroad, and caused considerable damage to the vehicle. The 292DECISIONSOF NATIONALLABOR RELATIONS BOARDdefense here is Haynes was discharged because of the acci-dent, so costly to the employer. He never heard of the deci-sion to release him until the following Monday, July 29,after he too had attended both union meetings. In the lightof all the facts of record pertinent to this man's dismissal, Ifind that he was discharged because of his prounion senti-ment, and not because of the damage he did to the truck.As set out above, on Sunday, the day after the first unionmeeting,Cooper andHatter askedhim what he knewabout the Union, and when he evaded and refused to talkabout it, Cooper told him that when he heard who theinstigators were he would replace them. Cooper did learnwho the instigators were for Norman,Respondent's ownwitness,admits that Haynes was one of the instigatorswhom he reportedtomanagement.The road accident wason Tuesday; Cooper himself drove Haynes back to townand looked after his physical condition. That very dayHaynes asked would this cost him his job, but Cooper an-swered "it would be an excuse to get rid of me with thisunion thing coming up, but no, they were not going to fireme."With the doctor finding Haynes perfectly well, thedriver came to the terminal Wednesday to tell Hatter hewas ready to work. Hatter said only that the trailer was notyet ready and it might be Sunday before Haynes could goout on the road again. Friday Haynes was back again toinquire, and now Hatter told him "be ready to go Sunday... to Bellafontaine Sunday night or to Konva, West Vir-ginia,Monday morning. . . ."After all of this Hatter toldHaynes on Monday "I didn't work there no longer." Morethan once Haynes asked why the dismissal, and all he gotfrom the manager was that "due to my activities the bosssaid I didn't work there no more."There is no coherent explanation of why the man wasnot told the accident had cost him his job, if in fact thathad been the reason for his release,until after he had at-tended the second union meeting.I do not believe Hayneswas fired because of that accident.This conclusion from theentirerecord is not to be takenas a findingthat his falling asleep on the job was theRespondent's,or Cooper's, fault.Haynes told a story ofriding the highways for over 35 continuous hours with nosleep, and in violation of Transportation Department rules,he insisted that Cooper demanded such performance fromhis drivers. I do not believe his story. Upon his return fromthat trip he produced, as required by applicableregula-tions,his trip record for the entire period, and it showsentries, in his own handwriting, indicating proper rest dur-ing all pertinent periods.Haynes said this was a false rec-ord, and that the real one, which he also kept simulta-neously,provesotherwise.He did not produce it.Moreover, Cooper had no substantial interest in rushingHaynes home, for however long it took the driver to getback, his pay was the same.5.Hugh WalkerThe discharge of this man somewhat parallels that ofHaynes. On Monday, July 22, his truck broke down whilehe was driving-something about the rear end transmissionfailing.He was not told anything about the discharge untilMonday, July 29, when, among other things, Hatter said itwas because "I tore up an engine, tore a rear end out of atruck." Hatter did not testify. Cooper's explanation at thehearing (he did not claim to have spoken to Walker at all atthe time of the events), apparently intended to set forth atleast the asserted ground for dismissal, is so vague it saysnothing tangible. "We'd had a meeting Friday morningand they came in and laid all this stuff down on my desk,and it's very irritating when you find out you're not gettingdone what you're supposed to be getting done. . . . Thereis several things happen when a man comes in and lays allthis stuff down on your desk and says, `look here, this manhad so many violations in this length of time. What are yougoing to do about it?' "Apart from these words by Cooper, there is nothing inthis entire record, either by way of contention or evidence,relating to any affirmative defense as to Walker. An ex-tended statement set out in the Respondent's answer,signed by its lawyer, is no more than an argument and hasno support at all in the record in the form of evidence orproof. The best possible view of the record on behalf of theRespondent would be that its position now is Walker wasfired because of the Monday breakdown of his truck. Ifthis be the affirmative defense, I find it unsupported byadequate proof. Considering all the relevant facts, I findWalker, like the other five union-meeting-going employees,was discharged because of his prounion sentiments.Fearful that he might be prejudiced because of the truckbreakdown,Walker went to Hatter's house on Tuesdayevening to ask was his job in jeopardy. Hatter said no," `that wasn't your fault,' that there was no oil in-or in therear end, that they had found out, so he told me not toworry about it." And before Walker left that night Hatterfound occasion to talk about the Union, and said the Com-pany would fire "the whole kit and caboodle." Walkerspoke to the manager later in the week, again to inquireabout work, and again Hatter said nothing about the acci-dent, or any doubt about Walker's continued employment.But he did keep pressing his concern over the union busi-ness:". . . Don't lie to me. . . did anybody approach youabout the Union." Of greatest significance is Hatter's inter-rogation that night about whether J. D. Haynes was "thehead of it." Finally, on Monday, having learned lefthand-edly from other rank-and-file employees that he wasthrough,Walker again went to Hatter's to ask was it true.Now Hatter did speak of the truck breakdown. Incredu-lous,Walker wanted to know, if this were so, why had henot been told earlier, but Hatter said he did not know theanswer to that one. With this Walker said he knew why hewas fired, and that it was because of his "union activities."To this Hatter's rejoinder was: "Well, you live with J. D."J.D. is J. D. Haynes, the man of whom Hatter had earlierinquired and one of the men whom Norman had reportedto management to be a unioneer.Iconclude that all six of the employees named in thecomplaint were discharged in July of 1974 in violation ofSection 8(a)(1) and (3) of the Act.IV. THE REMEDYThe Respondent must be orderedto cease and desistfrom repeating the unfair labor practices here found to O. R. COOPER AND SONhave been committed or any others, and to take affirmativeaction necessary to restore thestatus quo.This means rein-statement and backpay to illegally discharged employeeswhere appropriate and posting of usual notices.Late on the evening of July 29, two of the illegally dis-charged employees-Haynes and Clem-drove to the townof Bement, Illinois, where one of the Respondent's trailerswas parked near the home of one of the drivers. Theiradmitted purpose was so that Clem could slash the tires onthe Company vehicle. Clem did that, at about I a.m., whileHaynes sat in the car a short distance away in the dark.Clem was arrested and indicted for the crime; he pleadedguilty to cutting about 18 tires and was sentenced to 18months probation. By this gross misconduct both Clemand Haynes disqualified themselves from any right to rein-state or reimbursement of back wages, and their miscon-duct was such that no case precedent is required.Walker was reinstated to his old position before the startof the hearing and therefore there is no occasion to orderhis reinstatement now.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section IIIabove, occurring in connection with the operations of theRespondent described in section I above, have a close, inti-mate,and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.By discharging Steven Clem, Tommy Hall, DanielBerry, Donald Schaffer, J. D. Haynes, and Hugh Walkerin July 1974 the Respondent has engaged in and is engag-ing in unfair labor practices in violation of Section 8(a)(3)of the Act.2.By the foregoing conduct, by interrogating its em-ployees concerning their union activities and sentiments,by threatening to discharge its employees in retaliation fortheir union activites, by threatening to discontinue the en-tire business because of the employee's union activities, bythreatening to inquire and ascertain the identity of pro-union employees, and by threatening to hurt the employeesin order to curtail their union activities, the Respondenthas engaged in violations of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER1293The Respondent, O. R. Cooper and Son, Urbana, Illi-nois, its officers agents, successors, and assigns, shall:1.Cease and desist from:(a)Laying off or in any other manner discriminatingagainst its employees because of their union activities.(b) Interrogating its employees concerning their unionactivities, threatening to discharge employees in retaliationfor union activities, threatening to discontinue the businessin order to curtail union activities, threatening to inquireinto and to ascertain the indentity of prounion employees,and threatening to hurt the employees in punishment forthe union activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights to self-organization, to form, join or assist Chauffeurs, Teamstersand Helpers Local 26, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to en-gage in other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or torefrain from any and all such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)OfferTommy Hall, Daniel Berry, and DonaldSchaffer immediate and full reinstatement to their formerpositions or, if such positions no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges.(b)Make all of the foregoing employees, plus HughWalker, whole for any loss of pay or any benefit they mayhave suffered by reason of the Respondent's discrimina-tion against all of them.(c)Preserve, and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its terminal plant in Urbana, Illinois, copiesof the notice attached hereto and marked "Appendix." 2Copies of said notice on forms provided by the RegionalDirector for Region 38, after being duly signed by its repre-1 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided inSec. 102.48 of the Rulesand Regulations, be adopted by theBoard andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentatives,shall be posted by the Respondent immediatelynotices are not altered, defaced, or covered by any otherupon receipt thereof,and be maintained by it for 60 con-material.secutive days thereafter,in conspicuous places,including(e)Notify the Regional Director for Region 38, in writ-all places where notices to employees are customarily post-ing, within 20 days from the date of this Order, what stepsed. Reasonable steps shall be taken by it to insure that saidthe Respondent has taken to comply herewith.